Citation Nr: 1341106	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  04-12 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977 and from January 1991 to June 1991.  He also served in the United States Army Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part granted service connection and assigned an initial 40 percent disability rating for hepatitis C, effective July 31, 2000.  The Veteran perfected an appeal as to the initially assigned disability rating.

In July 2007, September 2009, October 2010, and May 2012 the Board remanded the appeal to ensure that the Veteran receives the required notice, to provide for complete development, and to ensure application of all appropriate criteria for rating the disability on appeal.  

In an October 2011 rating decision, the RO increased the rating for the Veteran's hepatitis C to 60 percent effective January 31, 2011 (date of VA examination).  In a February 2013 rating decision, the RO increased the initial rating for the hepatitis C disability to 60 percent for the entire appeal period.  As this increase does not represent the maximum rating available, the issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that in March of 2013 the Veteran submitted a VA Form 21-22, designating the Disabled American Veterans as his representative.

In November 2013 medical evidence was received at the Board and was included in the claims file.  Apparently, the evidence had been misfiled and was now directed to the Veteran's claims file.  The evidence is not relevant to the appeal now before the Board.  

The issues of entitlement to Dependent Educational Assistance and to permanent and total status (see December 2011 and March 2013 statements, respectively) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the appeal period prior to July 1, 2001, there was no showing that the hepatitis C was manifested by marked liver damage manifested by liver function test and marked gastrointestinal symptoms, or episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  

2.  Since August 1, 2003, the Veteran's depressive disorder associated with hepatitis C has been assigned a separate compensable rating.

3. For the appeal period from July 1, 2001, there was no showing the Veteran's hepatitis C been manifested by near constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  


CONCLUSION OF LAW

Prior to July 2, 2001, and since July 2, 2001, the schedular criteria for a rating in excess of 60 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.112, 4.113, 4.114, Diagnostic Code 7345 (2000); 
38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.21, 4.115, Diagnostic Code 7354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding the claim for a higher initial evaluation for hepatitis C disability, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO provided the appellant with notice in November 2002 (prior to the initial adjudication) and in December 2003, June 2006, August 2007, and July 2008, subsequent to the initial adjudication.  The notice was provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  Further, the claim was subsequently readjudicated in supplemental statements of the case, following the provision of notice.  
  
VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology and current severity of the disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2003, 2005, and 2013 VA opinions obtained in this case are adequate, as they are based on consideration of all of the pertinent evidence of record, to include the Veteran's medical records, examination, testing, and his statements.  The examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed, and addressed the questions posed by the Board.  (The January 2011 examination previously was found to be inadequate in the May 2012 remand as it was incomplete.)  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Additionally, VA has substantially complied with the Board's prior remand orders, and to the extent that there has not been perfect compliance by the RO/AMC, the Veteran has not been prejudiced.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Per the July 2007, September 2009, October 2010, and May 2012 remands, the Veteran was provided with Diagnostic Code 7345 standards, in effect prior to July 2, 2001, and his appeal was readjudicated under those standards for the appropriate period.  Current VA treatment records were obtained and the Veteran was afforded adequate VA examinations in June 2003, August 2005, and in May 2013.  

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Facts and Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The regulations for rating disabilities of the liver were revised during the pendency of the Veteran's appeal, effective July 2, 2001.  See Schedule of Rating Disabilities: Disabilities of the Liver, 66 Fed. Reg. 29488 (May 31, 2001).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies.  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.

That being said, the Board must be wary of pyramiding, 38 C.F.R. § 4.14 (2013), as '[t]here are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition."  38 C.F.R. § 4.113.

Since August 1, 2003, the Veteran has been assigned a separate compensable rating for depressive disorder associated with hepatitis.  Hence, from that date the Board cannot compensate any symptoms of a depressive disorder under both 38 C.F.R. § 4.115, Diagnostic Code 7354 (2013) and 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  38 C.F.R. § 4.14. 

Hepatitis C, prior to July 2, 2001

Prior to July 2, 2001, hepatitis C was rated under 38 C.F.R. § 4.115, Diagnostic Code 7345 (2000).  DC 7345 had provided these rating criteria for infectious hepatitis: a noncompensable evaluation for healed, nonsymptomatic hepatitis; a 10 percent evaluation for hepatitis where there is demonstrable liver damage with mild gastrointestinal disturbance; a 30 percent evaluation for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures; a 60 percent evaluation for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; and a 100 percent evaluation for marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.

In the February 2013 rating decision, the RO rated the Veteran's hepatitis C disability as 60 percent disabling for the period prior to July 2, 2001, under DC 7345.  Therefore, in order to warrant a rating in excess of 60 percent, the Veteran's disability must be manifested by marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy (Diagnostic Code 7345, prior to July 2, 2001).  As the Board finds these symptoms have not been sufficiently approximated, the appeal is denied in this regard.  

A private liver biopsy in August 1994 found no hematomas and morphologic features consistent with chronic, persistent hepatitis.  A private September 1997 liver biopsy found chronic, active viral hepatitis C, Grade 2, Stage 1.  An August 2000 private liver biopsy noted no evidence of cirrhosis or fibrosis, though there was mild portal chronic piecemeal necrosis.  

An August 2000 liver biopsy referenced in VA treatment records also found Grade 2, Stage 1 hepatitis with no fibrosis.  An August 2000 VA treatment record noted he reported chronic right-sided pain, on a scale of 5 out of 10.     

A private clinical report dated in September 2000 noted his weight was 192 pounds (in February 2000 his weight was 193 pounds) and his LFT's (liver function tests) were stable.   

Two private psychiatric evaluations, dated in September 2000 and October 2000 by Dr. L., are of record.  In the September 2000 evaluation, the clinician assessed a dysthymic disorder with major depression, most likely related to liver failure.  The Veteran reported he was in bed "all the time" because he felt tired.  He was then taking Inferon, which made him feel "weird."  He reported feeling depressed, but not suicidal, with headaches and stomach pains, and in constant pain in his right upper quadrant (RUQ).  He could not go fishing and did not go out with friends.  The clinician's recommendations included that the Veteran increases his exercise, even to include floating in a pool, that he join the YMCA, learn to do new activities there, get out of the house and even do volunteer work.  The clinician considered prescribing an antidepressant.  

In the October 2000 psychiatric evaluation, the same clinician noted the Veteran's reports of having difficulty with depression, fatigue, RUQ pain, concentration, and feeling isolated.  He was quite preoccupied with the status of his liver.  He struggled with short term recall.  The clinician again recommended activities for him to include going to the gym for upper body workouts to help lift the depression and possibly even the fatigue.  The clinician sought further lab results in her consideration of which medication to prescribe as she sought one that did not metabolize in the liver.  

A December 2000 letter by a private clinician (Dr. N), addressed to "whom it may concern," noted the clinician had been treating the Veteran since 1997 and that he was experiencing extreme fatigue, pain, and severe depression, along with the hepatitis C, such that he was incapable of self-support.

Another private clinician noted in October 2000 and November 2000 that the Veteran reported he remained in bed "most days" in order to find relief from the pain.  In a December 2000 clinical note, the Veteran reported he had a couple of bad days with his hepatitis C, though he was feeling better that day.  The clinician observed he was more verbal and the Veteran expressed gratitude for the therapy sessions as he could now talk about his illness.  Also in December 2000, notes from this same clinician observed the Veteran brought in a letter from another physician as he sought disability benefits.  The clinician also promised to write a letter.  Later in the same month, though the Veteran reported having had several bad days, having difficulty getting out of bed, the Veteran was observed doing better, even "much better."  A January 2001 entry noted the Veteran reported having had two days in which he could not get out of bed because of severe pain in the liver area.  However, he was now "back in the swing of things, doing light exercise, reading."  Additional entries dated in January 2001 and February 2001 noted the Veteran still reported severe pain, though he was attending meetings of a veterans' service organization and considering becoming more involved.  Later entries dated in April 2001 through June 2001 noted the Veteran continued to report severe pain, fatigue, a high iron level, though he remained active and was doing "well."

A June 2001 private evaluation noted the Veteran was doing "fair" and his weight was 194 pounds.  

For the initial appeal period up to July 2, 2001, the Veteran's hepatitis C disability has not been met the criteria for a rating of 100 percent.  Veteran's disability during this period has not been manifested by marked liver damage manifested by liver function test and marked gastrointestinal symptoms.  Instead, the liver biopsy of record demonstrated no cirrhosis or fibrosis and was assessed as Grade 2, Stage 1, at the worst point.  The LFT's were stable.  While the Veteran had reported chronic pain, in particular in the RUQ, depression, fatigue, feeling tired, and episodes of increased isolation, those symptoms have not sufficiently manifested the criteria of episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy, to warrant a 100 percent rating.  The Board observes the Veteran's weight appeared to be stable (193, 192, and 194 in February 2000, June 2000, and June 2001 respectively) without nausea or vomiting.  While the Veteran credibly reported staying in bed and feeling tired and fatigued in various reports in 2000, his clinician did not recommend rest therapy, but, in contrast, recommended activities and exercise out of his house.  As the Board finds these symptoms have not sufficiently approximated those warranting a 100 percent rating, the appeal is denied for the initial appeal period prior to July 2, 2001.    

Hepatitis C, from July 2, 2001

Beginning July 2, 2001, hepatitis C has had its own Diagnostic Code, i.e., Diagnostic Code 7354.  38 C.F.R. § 4.114.  Following a complete review of the claims file, the Board finds that 60 percent is the appropriate rating, and so, the appeal is denied.  

Under DC 7354, a 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DC 7354 (2013).

Note 1, under DC 7354, states: Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code sequelae.  Note 2 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician." 
38 C.F.R. § 4.112, DC 7354 (2013).

As used in the rating criteria, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term 'minor weight loss' means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  
38 C.F.R. § 4.112.

In a July 2001 VA gastroenterology clinical note, the Veteran had the weight of 197 pounds.  The clinicians noted he had had 5 cycles of interferon and ribavirin therapy and had had several liver biopsies, the last (August 2000) finding stage 1 hepatitis C and increased hepacellular iron.  The Veteran reported occasional depression, which had not worsened due to intensive therapy), fatigue, yellow stools, and RUQ abdominal pain.  Upon objective examination, the RUQ was tender to palpation with minimal guarding.  Skin color was normal with no jaundice.    

A private evaluation also dated in late July 2001 measured the Veteran's weight as 193.  He was doing "fair" with reports of RUQ pain.  In October 2001, the Veteran reported to the same private clinician that he experienced more RUQ pain and fatigue.

Private counseling treatment notes dated in 2002 (January through April 2002) noted the Veteran's reports of constant pain and weight loss upon starting a new treatment, though a July 2002 report included the Veteran's report that he was still feeling pain though not as frequently.  The clinician observed he was "doing much better."  Then, a November 2002 report from the same clinician noted the Veteran's decreased appetite and that he was not "doing too well."  

In June 2003 he was afforded a VA liver examination.  He reported experiencing fatigue, weakness, and depression and that with every treatment, these symptoms got worse.  The RUQ pain was intermittent and due to his fatigue, he often stayed in bed.  He was undergoing PEG-intron treatment and experienced side-effects of headaches, cold sweats, fatigue, and mouth sores.  He denied any gastrointestinal bleeding, though he reported losing 20 pounds within the previous few months.  The Veteran's weight was measured as 178 pounds.  The examiner observed no jaundice, found the tenderness of the RUQ to be mild, and noted a January 2003 ultrasound that revealed the possibility of mild hepatomegaly.   

A June 2003 VA treatment report noted the Veteran was in week 48 of his Pegintron/Ribaviron treatment and the hepatitis C had been undetectable since week 12.  An August 2003 treatment report noted his RUQ pain and his experiencing "some' nausea within the past 10 days.  In a September 2003 hepatitis C clinic evaluation, his weight was measured as 188 pounds.  The previous treatment had concluded with failure and the Veteran was now on chronic suppressive therapy.  His biggest complaint was fatigue, though there had been some improvement, and he reported headaches, mild insomnia, nausea, weight loss, arthralgia and myalgia.  The Board observes the Veteran now weighed 10 pounds more than he did at the June 2003 VA liver examination.

In a rating decision, the RO granted service connection for a depressive disorder associated with hepatitis C, evaluated as 30 percent disabling, effective August 1, 2003.  

In August 2005 the Veteran was afforded a VA general examination, in which the liver was also examined.  He reported over the previous year to 16 months he experienced mild nausea, daily fatigue, malaise, anorexia, and RUQ to epigastric abdominal pain.  He reported he could only walk 100 to 200 feet because of weakness and (service-connected) knee pain.  His weight was measured as 205 pounds.  The examiner noted the liver was mildly tender just beneath the right coastal margin and there was mild epigastric tenderness.  The most recent sonogram (September 2004) of the liver revealed mild hepatomegaly with no focal hepatic lesions, though there was fatty infiltrate of the liver.  The examiner found daily fatigue and RUQ pain and noted the Veteran described this as "incapacitating" much of the time, though it was without frank nausea or vomiting or "really needing to be in bed."  

An October 2005 VA ambulatory care note included the Veteran's reports that he stayed home all day and read, that he had no exercise routine and walked with a cane and could not bike because of his other service-connected disability.  

A December 2005 VA infectious disease clinic follow-up noted the Veteran's weight was now 207 pounds.  This report also noted a November 2005 CT scan found a "tiny" cyst on the upper portion of the left lobe. 

In an April 2008 VA clinic nursing note, the Veteran reported he experienced extreme fatigue and that he spent his time in bed, being without energy to get around.  His appetite was poor.  Yet, in a November 2008 VA gastroenterology evaluation, his appetite was "good" and his weight was measured as 189 pounds.  In February 2009 his VA treating clinician noted a 2006 liver biopsy revealed his liver was at stage II.  A November 2009 VA gastroenterology report found no anemia and that his liver tests demonstrated mild elevation of enzymes.  

A June 2010 VA pain management report noted his report of pain and discomfort and that he could not sleep.   The clinician noted that the Veteran was well connected to other patients and socialized daily.  In July 2010 ambulatory care report, his weight was measured as 190 pounds and he reported increased RUQ pain, feeling progressively more tired, fatigue, night sweats.

A September 2010 VA gastroenterology evaluation noted that his chronic fatigue was most likely due to the chronic hepatitis C, deconditioning, and depression.  The clinician recommended some regular exercise.  His liver function was "really good" with only minor elevation in enzymes.  The iron profile was within normal limits.  The clinician then opined that the constant pain in the RUQ that has been present for years and was aggravated by walking was "likely musculoskeletal in origin."

A June 2011 gastroenterology evaluation noted a liver biopsy in January of 2011 had revealed minimal inflammation with grade 1 portal fibrosis.  The clinician attributed his constant fatigue as likely due to his arthritis, which the Veteran had been informed was rheumatoid.  A January 2012 ultrasound of the liver was "normal looking" and revealed minimal changes on the liver.  In a February 2012 gastroenterology report, the Veteran denied nausea, vomiting, and epigastric abdominal pain. His weight was 204 pounds.  In an April 2012 ambulatory care report, his weight was measured as 201 pounds.  He described his appetite as fair.  

In May 2013 the Veteran was afforded a VA liver examination opinion.  The examiner reviewed the (incomplete) examination that was conducted in January 2011 and reviewed extensively the treatment reports and testing completed prior to that examination and after it.  The examiner noted his hepatitis was in a mild active state and that his liver damage had improved from moderate to a mild state.  

The Board finds that for the appeal period from July 2, 2001, the criteria for a rating in excess of 60 percent are not met.  There had been no showing of near-constant debilitating symptoms.  Instead, the assessment of the liver by various clinicians was that the liver had improved.  Two different VA clinicians attributed the Veteran's longstanding, constant RUQ pain to other disorders (musculoskeletal or rheumatoid arthritis) and not to his hepatitis C disability.  The Veteran's weight did fluctuate over the appeal period; however there was no showing that this weight fluctuation, which was within 20 pounds, was debilitating to the Veteran.  His reports of nausea and vomiting were infrequent.  As there has been no showing of near-constant debilitating symptoms attributed to the hepatitis C disability, for the appeal period from July 2, 2001 a rating in excess of 60 percent is not warranted.  Accordingly, the Board finds no basis for an increased rating for hepatitis C.  The claim is denied.

Extra Schedular Consideration and TDIU

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, as summarized above, the manifestations of the Veteran's service-connected hepatitis C are fully contemplated by the schedular rating criteria.  In particular, the Veteran's subjective reports of constant right upper quadrant pain, fatigue, and depression are adequately contemplated by the staged disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Id.  Nevertheless, the Board notes that the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16. 

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009). 

In this case, the record reflects that entitlement to TDIU has been established, effective August 1, 2003.  The Board has considered whether a claim for TDIU was raised prior to that date; however, there is no allegation or indication that the Veteran's service-connected hepatitis C rendered him unable to secure or maintain employment prior to August 1, 2003.  More importantly, the evidence does not show that the Veteran appealed the effective date assigned for the TDIU rating following the May 2004 rating decision, which awarded the benefit as of that date.

As to any allegation that the Veteran's hepatitis C had some effect on his employability prior to August 2003, the Board notes that any occupational impairment experienced by the Veteran is contemplated by the disability ratings currently assigned to his service-connected hepatitis C.  As such, the evidence does not show that the Veteran is unemployable due to his service-connected hepatitis C, and further discussion of a TDIU is not necessary.


ORDER

An initial rating in excess of 60 percent for hepatitis C is denied.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


